FILED
                                  UNITED STATES DISTRICT COURT                                   JUL 30 2010
                                  FOR THE DISTRICT OF COLUMBIA                            Clerk us'
                                                                                         COurts" . District. &8ankruptcy
                                                                                                for the Dist
                                                                                                             net of COlumbia
      KEITH SMITH,                                  )
                                                    )
                             Plaintiff,             )
                                                    )
             v.                                     )       Civil Action No.        10 1299
                                                    )
      THE UNITED STATES, et al.,                    )
                                                    )
                             Defendants.            )

                                          MEMORANDUM OPINION

             This matter is before the Court on plaintiff s application to proceed in forma pauperis

      and pro se complaint. The application will be granted, and the complaint will be dismissed.

             Plaintiff alleges that he has been kidnapped and is held illegally in a private prison, the

      Wheeler Correctional Facility in Alamo, Georgia. Among other relief, plaintiff demands

      unspecified injunctive relief and $20 million in damages.

             Because plaintiffs claims go to the fact of his incarceration, he cannot recover damages

      in this civil rights action without showing that his confinement has been invalidated by

      "revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a

      state tribunal authorized to make such determination, or ... a federal court's issuance of a writ of

      habeas corpus." Heck v. Humphrey, 512 U.S. 477,486-87 (1994); accord White v. Bowie, 194
F.3d 175 (D.C. Cir. 1999) (table). Plaintiff has not satisfied this prerequisite and therefore his

      complaint fails to state a claim upon which relief can granted. This action will be dismissed

      under 28 U.S.C. §§ 1915(e)(2)(8)(ii) and 1915A(b)(1). An Order is issued separately.




  /

/4\